Citation Nr: 1118431	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954, and from July 1954 to April 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension, diabetes mellitus, and bilateral knee pain.  

Additional evidence was received after the issuance of the supplemental statement of the case in March 2010.  The Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral knee disability is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era and he did not serve in the demilitarized zone of Korea during the period from April 1968 to July 1969 and the evidence does not otherwise show exposure to herbicides during service; thus there is no presumption that he was exposure to herbicides while serving on active duty.

2.  Diabetes mellitus is not shown to have had onset during service; was not manifest to a compensable degree within one year of separation from service; diabetes mellitus was first documented after service, and is not shown to be related to an injury, disease, or event of service origin or to a service-connected disability.  

3.  Hypertension is not shown to have had onset during service; was not manifest to a compensable degree within one year of separation from service; hypertension was first documented after service, and is not shown to be related to an injury, disease, or event of service origin or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, may not be presumed to have been incurred during service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been incurred during service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2005; a rating decision in September 2005; and a statement of the case in December 2007.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the final adjudication in the March 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran's complete service treatment records are not available in this case.  The claims file reflects that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC).  In a February 2010 letter the Veteran was informed that his complete service medical records were unavailable.  The Veteran had an opportunity to submit any records in his possession.  Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.  With regards to the claims of service connection for hypertension and diabetes mellitus, the Board finds it unnecessary to schedule the Veteran for VA examinations to adjudicate the claims because the competent medical evidence of record does not link any current diagnosis of hypertension or diabetes mellitus to any event, injury, or disease in service, nor is there any medical evidence that etiologically links those claimed disabilities to service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that he is entitled to service connection for diabetes mellitus and hypertension, to include as due to exposure to herbicides during service.  The Board will first address the Veteran's contentions that his diabetes mellitus and hypertension, are due to his exposure to herbicides, during his active service in Korea.

The Veteran served in Korea during the Korean Conflict.  He was awarded the Combat Infantry Badge and the Korean Service Medal with three Bronze Service Stars.  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

Those diseases resulting from exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

A recent regulatory change has established presumptions of service connection, based upon exposure to herbicides for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  75 Fed. Reg. 53,202- 53,216 (August 30, 2010).

The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  Rather, the Veteran asserts that he was exposed to Agent Orange while serving in Korea.

The United States Department of Defense has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the demilitarized zone (DMZ) of Korea to defoliate fields between the front line defensive positions and the south barrier fence.  If it is determined that a Veteran who served in Korea during that time period belonged to one of the units identified by DoD, then it is presumed that he was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The Veteran's personnel records show that he served in Korea between April 1951 to April 1954.  A review of the MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C, directs adjudicators to make a request for verification of the location of a Veteran's unit if he alleges service along the DMZ between April 1968 and July 1969, and was assigned to a unit other than one listed as having been exposed to Agent Orange.  Here, the Veteran's service in Korea was, at a minimum, 14 years earlier than any verified Agent Orange use.  He has not contended and the record does not show that he was on duty in service in Korea in 1968 or 1969.  The Board notes that even assuming that the Veteran was in the applicable area near the DMZ while serving in Korea, there is no presumption of Agent Orange exposure prior to April 1968, which is many years after the Veteran's discharge from service.  

In addition, the record does not contain any corroborating, objective evidence to show that the Veteran was exposed to any herbicides during his service.  Therefore, the Board finds that the preponderance of the evidence is against a finding that he was exposed to herbicides while on active duty because he has provided no indication that he is competent to identify or distinguish the herbicides listed in 38 C.F.R. § 3.307(a)(6) (2010); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).
 
Therefore, the Board finds that the greater weight of probative evidence is against finding that the Veteran was exposed to herbicides.  While the Veteran alleges that he was exposed to herbicides, the Department of Defense has not corroborated that any herbicides were used in the location the Veteran was stationed during his service.  Furthermore, as it applies to hypertension, that disability is not a presumptive disorder.  Therefore an award of presumptive service connection based on herbicide exposure is not warranted.

In reaching this determination, the Board acknowledges that, effective February 24, 2011, VA is amending its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

(a)(6)(iv) A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

76 Fed. Reg. 4245 (Jan. 25, 2011).

The Board notes that although the above amendment extends the time period during which a Veteran may be presumed exposed to herbicides, that because the extended time period remains no earlier than April 1, 1968, it has no bearing on his case.  Moreover, the Board notes that in December 2008, the NPRC certified that there were no records to confirm the Veteran's claimed exposure to herbicides.  

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not for application.

Next, where the evidence does not warrant presumptive service connection, t an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Board finds that the evidence does not show a causal relationship between the claimed disorders (diabetes mellitus and hypertension) and any other incident of active service.

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90, while a rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure of predominantly 100 or more with continuous medication required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

The available service medical records consist of April 1954, July 1954, and April 1955 separation examination reports that contained blood pressure readings of 118/88, 120/80, and 118/74.  Accordingly, the available service medical records do not reveal findings, treatment, or diagnosis of hypertension, nor were there any findings, diagnosis or treatment consistent with diabetes mellitus.  The Board finds that diabetes mellitus and hypertension were not shown in service.

Although the Veteran's complete service medical records are not in the claims file, the evidence of record does not contain any references to hypertension or diabetes mellitus in service, and there is no contemporaneous evidence to show that he conditions were manifest during service.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Accordingly, the Board has carefully considered the Veteran's contentions that he suffered from diabetes mellitus and hypertension during service.  However, the Board finds that the Veteran's statements alone are not sufficient to prove that those conditions were treated in service because none of the evidence of record corroborates these statements, nor is there any evidence contemporaneous with service of diabetes mellitus, and hypertension during service.  Moreover, the record contains no evidence of hypertension or diabetes mellitus within one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Therefore, the Board finds that the evidence does not show that the any hypertension or diabetes mellitus had its onset in service or manifested to a compensable degree within one year following separation from service.

Although the Veteran is shown to have current diagnoses of hypertension and diabetes mellitus, the evidence of record does not indicate that either was incurred in service, nor does the medical evidence otherwise link either condition to any disease, injury, or event of service origin.

The earliest documented evidence of diabetes mellitus and hypertension is in a VA treatment records from October 1992 and January 1994, respectively.  That evidence is indicative of a period of approximately 37 years post-service discharge without treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Therefore, the Board finds that the competent evidence does not show a continuity of symptomatology.  None of the VA or private treatment records attribute hypertension or diabetes mellitus to military service or otherwise mentions any relationship to service.  Furthermore, as the evidence does not show a diagnosis of hypertension or diabetes mellitus within one year after separation from active service, service connection on a presumptive basis is not warranted.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  To the extent that the Veteran may believe that his hypertension and diabetes mellitus originated during service, the Board notes that he is not competent to provide medical opinions regarding causation.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  For example, he is competent to report that he experiences certain symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Competency  must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, no medical professional has established a relationship between diabetes mellitus or hypertension, and the Veteran's active duty or a service-connected disability.  The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed diabetes mellitus and hypertension, and active duty service.  However, aside from his contention that these two disorders are the result of his in-service exposure to Agent Orange, he has not posited any alternate theory for the cause of his diabetes mellitus or hypertension.  Moreover, even if he made such an assertion, the Board emphasizes that diabetes mellitus and hypertension are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  38 C.F.R. § 3.159(a)(2) (2010).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (lay evidence can be competent and sufficient to establish a diagnosis when a lay person is competent to identify the medical condition; layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Accordingly, absent competent evidence demonstrating that the Veteran's disabilities had onset in service and medical evidence indicating a relationship between the disabilities and service, or a service-connected disability, the Board finds that service connection for hypertension and diabetes mellitus on a direct basis is not warranted.

In sum, the board finds that the evidence does not support a grant of service connection for diabetes mellitus or hypertension.  As a preponderance of the evidence is against the award of service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.

Service connection for hypertension, to include as due to exposure to herbicides, is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to a claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran asserts that he currently suffers from a bilateral knee disability due to injuries incurred during combat in service.  Specifically, he reported injuring his right leg during an explosion and being shot at.  The Veteran's service personnel records show that he was awarded the Combat Infantry Badge.  Therefore, the Board finds that the Veteran engaged in combat with the enemy during his service and his lay assertions are credible and consistent with the circumstances and conditions of his period of active wartime service.  38 U.S.C.A. § 1154(b) (West 2002). 

The Veteran also reported that his knees have been symptomatic throughout the years due in-service injuries.  VA treatment records after 2004 show complaints of chronic bilateral knee pain and giving way of the knees.  On VA examination in February 2004, the examiner diagnosed muscle sprain, and a right knee with moderate loss of range of motion and moderate loss of functional capacity.  An X-ray of the right knee was within normal limits.  June 2008 X-rays of the right and left knee revealed mild patellofemoral osteoarthritis and mild thickening of the right patella tendon.  

While the Veteran is not a medical expert, he is competent to report easily observable symptomatology such as bilateral knee pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  The Board finds the evidence sufficient to trigger VA's duty to assist the Veteran by obtaining a medical examination and opinion to identify any current bilateral knee disability associated with the Veteran's service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any bilateral knee disabilities.  Any indicated tests should be accomplished, to specifically include X-rays.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner should provide the following opinions:

(a) Diagnose any current right or left knee disability.

(b) Is it at least as likely as not (50 percent or greater probability) that any disability of the right or left knee was caused or aggravated by service, to include combat service, to include the Veteran's claimed combat injury, or manifested within one year of the Veteran's separation from service in April 1955?  The examiner must consider lay statements regarding in-service and post- service symptomatology.  Dalton v. Nicholson, 21 Vet.  App. 23 (2007).  The examiner is asked to comment on the clinical significance of the post-service medical evidence, to include right knee X-rays taken in August 1994, August 1997, March 2001, and February 2004, along with bilateral knee X-ray findings dated in June 2008.  

(c) Is it at least as likely as not (50 percent or greater probability) that any right or left knee disability was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected right leg condition of herniated quadriceps muscle? 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


